Case 1:21-cr-00190-JPO Document 24 Filed 04/09/21 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Boe ee ee ee x
UNITED STATES OF AMERICA SEALED INDICTMENT
- Ve. 7 84 21 Cr. 190 (JPO)
KAITLYN RIVERA,
“Defendant.
So ee x
COUNT ONE

(Sexual Exploitation of a Child)

The Grand Jury charges:

1. On or about May 14, 2020, in the Southern District of
New York and elsewhere, KAITLYN RIVERA, the defendant, knowingly
employed, used, persuaded, induced, enticed, and coerced a minor
to engage in sexually explicit conduct, for the purpose of
producing a visual depiction of such conduct, and for the
purpose of transmitting a live visual depiction of such conduct,
knowing and having reason to know that such visual depiction
would be transported and transmitted using a means and facility
of interstate and foreign commerce and in and affecting
interstate and foreign commerce and mailed, and the visual
depiction was produced and transmitted using materials that had
been mailed, shipped, and transported in and affecting
interstate and foreign commerce by any means, including by

computer, and the visual depiction was actually transported and
Case 1:21-cr-00190-JPO Document 24 Filed 04/09/21 Page 2 of 4

transmitted using a means and facility of interstate and foreign
commerce and in and affecting interstate and foreign commerce
and mailed, and aided and abetted the same, to wit, at the
request and direction of a co-conspirator (“CC-1"), RIVERA
filmed herself with her cellular phone while she performed oral
sex on a minor victim and transmitted such videos to CC-1.
(Title 18, United States Code, Sections 2251 (a), {e), and 2.)
FORFELTTURE ALLEGATIONS

2. As a result of committing the offense alleged in Count
One of this Indictment, KAITLYN RIVERA, the defendant, shall
forfeit to the United States, pursuant to Title 18, United
States Code, Section 2253, any and all property, real and
personal, constituting or traceable to gross profits or other
proceeds obtained from said offense and any and all property,
real or personal, used or intended to be used to commit of
promote the commission of said offense or traceable to such
property, including but not limited to a sum of money in United
States currency representing the amount of proceeds traceable to
the commission of said offense.

Substitute Assets Provision

3. If any of the above-described forfeitable property, as

a result of any act or omission of the defendant:

a. cannot be located upon the exercise of due
diligence;
Case 1:21-cr-00190-JPO Document 24 Filed 04/09/21 Page 3 of 4

b. has been transferred or sold to, or deposited
with, a third person;

c. has been placed beyond the jurisdiction of the
Court;

d. has been substantially diminished in value; or
e. has been commingled with other property which

cannot be subdivided without difficulty;
it is the intent of the United States, pursuant to Title 21,
United States Code, Section 853(p) and Title 28, United States
Code, Section 2461(c), to seek forfeiture of any other property
of the defendant up to the value of the above forfeitable
property.

(Title 18, United States Code, Section 2253;

Title 21, United States Code, Section 853; and
Pitle 28, United States Code, Section 2461.)

    

 

 

FOREPERSOM AUDREY STRAUSS
United States Attorney

 

 
Case 1:21-cr-00190-JPO Document 24 Filed 04/09/21 Page 4 of 4

Form No. USA-33s-274 (Ed. 9-25-58)

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
Vv.

KAITLYN RIVERA,

Defendant.

 

INDICTMENT
34 21 Cr. 190 (JPO)

(18 U.S.C. §§ 2251 (a), (e) and 2.)

AUDREY STRAUSS
United States Attorney

 

 

-

Ys Foreperson

 

 
